Case 3:14-cr-00183-TAD-KLH Document 137 Filed 08/21/20 Page 1 of 2 PageID #: 620



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 UNITED STATES OF AMERICA                             CRIM. ACTION NO. 3:14-00183-01

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 MARVIN BROWN                                         MAG. JUDGE KAREN L. HAYES

                                   MEMORANDUM ORDER

        Pending here is Defendant Marvin Brown’s (“Brown”) Motion to Reconsider Defendant’s

 Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A) [Doc. No. 136]. Brown

 requests that the Court reconsider its Memorandum Ruling and Order [Doc. Nos. 128, 129]

 denying his Motion for Compassionate Release [122].

        While there is no motion for reconsideration per se, there is a motion to alter or amend

 judgment under Federal Rule of Civil Procedure 59(e). The Fifth Circuit has explained that a Rule

 59(e) motion “calls into question the correctness of a judgment,” but “is not the proper vehicle for

 rehashing evidence, legal theories, or arguments that could have been offered,” or were offered,

 “before the entry of judgment.” Templet v. HydroChem, Inc., 367 F.3d 473, 478-79 (5thCir. 2004)

 (citations and internal quotation marks omitted). Brown disagrees with the Court’s determination

 in this case and provides more information as to his medical condition. His arguments, however,

 remain the same, and he has not shown that he would not be a danger to the community if released.

 The Court has previously considered and rejected Brown’s arguments and finds no reason to alter

 or amend its Memorandum Ruling or Order. Accordingly,

        IT IS ORDERED that Brown’s Motion [Doc. No. 136] is DENIED.
Case 3:14-cr-00183-TAD-KLH Document 137 Filed 08/21/20 Page 2 of 2 PageID #: 621



       MONROE, LOUISIANA, this 21st day of August, 2020.



                                       _____________________________________
                                       TERRY A. DOUGHTY
                                       UNITED STATES DISTRICT JUDGE




                                          2
